DENY; and Opinion Filed May 7, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00603-CV

                              IN RE CALVIN MCNAC, Relator

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F03-71678-T

                               MEMORANDUM OPINION
                         Before Justices Moseley, Francis, and Fillmore
                                  Opinion by Justice Fillmore
       The Court has before it relator’s petition for writ of mandamus in which he asks this

Court to order the trial court to rule on his motion for post-conviction DNA testing. The facts

and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown he is entitled to the relief requested. See

Simon v. Levario, 306 S.W.3d 318, 320–21 (Tex. Crim. App. 2009) (orig. proceeding); State of

Tex. ex. rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d 924, 927–28 (Tex. Crim. App.

2001) (orig. proceeding). Accordingly, we deny relator’s petition for writ of mandamus.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE

130603F.P05